Citation Nr: 0033747	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-19 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to revocation of the forfeiture 
of the appellant's Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from November 1942 until his 
death in February 1943.  The appellant is his widow.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
November 1998 determination of the VA Manila Regional Office 
(RO) that new and material evidence had not been submitted to 
reopen a claim for the revocation of forfeiture of the 
appellant's VA benefits.  


REMAND

As a preliminary matter, the Board notes that the original 
claims folder has apparently been lost and subsequently 
rebuilt.  It appears that some of the original documents 
relating to the appellant's claim were contained in the 
missing file; however, the reconstructed claims folder 
contains documents which provide a sufficient basis on which 
to discern the facts relevant to the instant claim.  In that 
regard, the available evidence shows that she was awarded 
death benefits as the veteran's surviving spouse following 
his in-service death.  Effective in November 1949, her 
benefits were terminated based on her November 1949 
remarriage.  

In January 1971, she requested restoration of her death 
pension benefits.  In support of her request, she reportedly 
submitted statements claiming that she had not had a husband 
and wife relationship with any man since 1959, emphasizing 
that she was not at that time married or living as if she 
were married.  After conducting an investigation, the RO 
determined that the appellant's statements in this regard 
were false, in light of clear evidence that she had been in a 
marital relationship with another man since 1945, that she 
had ceremonially married him in November 1949, and that she 
had continued to live with him to the present.  The evidence 
obtained by the RO reportedly included deposition testimony 
of the appellant and her husband, as well as from a number of 
people who were well acquainted with them.  

In May 1973, the Director of the Compensation and Pension 
Service held that, beyond a reasonable doubt, the appellant 
had knowingly, intentionally, and deliberately made and/or 
submitted materially false and fraudulent statements and 
evidence in support of her claim for death benefits as the 
unremarried widow of the veteran in violation of 38 U.S.C.A. 
§ 6103(a) (formerly 38 U.S.C. § 3503(a)).  Thus, it was 
determined that she had forfeited all rights, claims, and 
benefits under the laws administered by VA.  She filed notice 
of disagreement with this decision and was furnished a 
Statement of the Case in September 1973.  However, she did 
not perfect an appeal within the applicable time period.  
Thus, the decision is final.  

The appellant thereafter requested restoration of her death 
benefits on numerous occasions, most recently in October 
1998.  As noted above, in November 1998, the RO concluded 
that no new and material evidence had been submitted to 
reopen the claim of entitlement to revocation of the 
forfeiture of her VA benefits.  In December 1998, the 
appellant submitted a Notice of Disagreement with the RO's 
determination, and a statement of the case was issued to her 
in January 1999.  In September 1999, she perfected an appeal 
of the RO decision, and in June 2000, the appeal was 
certified to the Board for review.  

In August 2000, the appellant submitted a statement to the 
Board in which she claimed that she had not submitted the 
fraudulent 1971 claim for restoration of death benefits.  
Rather, she stated that her son, without her knowledge, had 
submitted the 1971 claim which contained the false statements 
regarding her marital status.  Thus, she argued that her son, 
not her, had committed fraud and that she should not be 
penalized for his false statements.  Attached to her 
statement were several affidavits, including one from her 
son, supporting this version of the events.

Under applicable criteria, any pertinent evidence submitted 
by the appellant and accepted by the Board must be referred 
to the RO for review and preparation of a supplemental 
statement of the case, unless the appellant or his or her 
representative waives this procedural right in writing.  38 
C.F.R. § 20.1304(c).  In this case, the record does not 
include such waiver from the appellant.  Consequently, the 
Board is required to remand the claim for consideration of 
this evidence by the RO.

In view of the foregoing, the matter is remanded for the 
following action:

The RO should review the issue on appeal, 
taking into consideration the information 
received from the appellant subsequent to 
the January 1999 statement of the case.

If the benefit sought on appeal is not granted, the appellant 
should be furnished a supplemental statement of the case and 
afforded the applicable period of time within which to 
respond.  The case should then be returned to the Board for 
further review.  The appellant has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals


 

